DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 4, in the reply filed on 11/3/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (WO 2015/186828, using US 2018/0327561 as equivalent) in view of TEIICHI (JPS 48-020844, using machine translation provided by Applicant).
Claims 1 – 3: YAO discloses (see entire document) a surface modifying composition for modifying a product made of ultra-high molecular weight polyethylene [as claimed], the composition comprising a block copolymer comprising a first monomer and a second monomer [as claimed] and a dispersion medium [reading on the claimed solvent] (abstract, figs 1 and 3, [0007]-[0010], [0018]-[0019], [0026], [0055]).
The first monomer is selected from behenyl acrylate, stearyl acrylate, hexadecyl acrylate, and lauryl acrylate  ([0022]) [as per claim 2].
The second monomer is selected from 2-(dimethylamino)ethyl acrylate, 2-(dimethylamino)ethyl methacrylate, 2-(diethylamino)ethyl acrylate, 2-(diethylamino)ethyl methacrylate, 2-(tert-butylamino)ethyl acrylate, 2-(tert-butylamino)ethyl methacrylate, N,N-dimethylacrylamide, N,N-diethylacrylamide, and N,N-dimethylaminopropyl acrylamide ([0023]) [as per claim 3].

YAO discloses that the dispersion medium/solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, and can include, for example, butyl acetate, alcohols, acetone, C1-C5 ketones, ether, tetrahydrofuran, etc. ([0026]). YAO’s examples use butyl acetate as the solvent ([0038], [0053]) [wherein butyl acetate has a boiling point of 126oC, reading on the claimed 100oC or more]. YAO is silent regarding the claimed solvents explicitly.
However: 
TEIICHI discloses (see entire document) a surface modifying composition for modifying a product made of high density polyethylene [as claimed], the composition comprising an acrylic resin and a halogenated hydrocarbon solvent (Title; claim;  page 1, last paragraph; page 4, lines 3-7 and lines 18-25). 
The resin includes polymers and copolymers of polymethyl methacrylate (page 2, last full paragraph).
The solvent includes aromatic hydrocarbons, such as chlorobenzene, halogenated and non-halogenated aliphatic hydrocarbons, such as trichloroethylene, the solvent having a boiling point of 100oC or higher (page 3, lines 5-15).
Significantly, TEIICHI discloses that the solvent remarkably improves the adhesiveness of the acrylic resin coating on the surface of polyethylene (page 1, last paragraph).
It would have been obvious to one of ordinary skill in the art to have replaced YAO’s solvent with TEIICHI’s solvent since YAO discloses that the solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, while TEIICHI discloses that halogen-based and non-halogenated aliphatic hydrocarbon solvents and aromatic solvents remarkably improve the adhesiveness of the acrylic resin coating on the surface of polyethylene, for the same purpose disclosed by both references of modifying the surface of high density polyethylene with an acrylic based polymer and a solvent. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   

Claim 4: YAO discloses that the copolymer is a block copolymer ([0019], [0025]) [as claimed]. The copolymer is exemplified in figures 1 and 3, wherein the first monomer has “n” repeating units, but YAO is silent regarding the value of “n”, and therefore the molecular weight of a block of the first monomer. However, YAO discloses that the monomers of the copolymer afford various properties to the surface of the polyethylene, such as adhesiveness, water-repellency, absorptivity to metal ions, and hydrophobicity ([0008], [0027]). Accordingly, it would have been obvious to one of ordinary skill in the art to have made a block copolymer with the desired molecular weight for the blocks, through routine experimentation, to allow for the desired amount of adhesiveness, water-repellency, absorptivity to metal ions, and hydrophobicity to the base PE material, further noting that YAO is silent regarding the value of “n”, thus indicating to be open to any number of repeating units/molecular weight. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765